UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7890



MARVIN MAURICE MUNDY,

                                           Petitioner - Appellant,

          versus

E. B. WRIGHT, WARDEN,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-94-587)


Submitted:   December 17, 1996         Decided:     December 27, 1996


Before HALL, MURNAGHAN, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Steven D. Benjamin, Richmond, Virginia; Patsy Laura Mundy, Rich-
mond, Virginia, for Appellant. Eugene Paul Murphy, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of probable cause to appeal; to the extent

that a certificate of appealability is required, we deny such a

certificate. We dismiss the appeal on the reasoning of the district
court. Mundy v. Wright, No. CA-94-587 (E.D. Va. Oct. 23, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2